         Case 1:17-cr-00283-LAP Document 372 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  17 Cr. 283 (LAP)
    -versus-
                                                        ORDER
MARKEEN JORDAN,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Jordan’s motion pursuant to

18 U.S.C. § 3532(c)(1)(A) (dkt. no. 371).           The Government shall

respond to Mr. Jordan’s motion by letter no later than July 8,

and Mr. Jordan may submit a reply by no later than July 15.

Chambers will mail a copy of this order to Mr. Jordan.


SO ORDERED.

Dated:     June 22, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
